NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 7, 2012
                                Decided November 7, 2012

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 12-1244

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Indiana,
                                               South Bend Division.
       v.
                                               No. 3:11-CR-00080(01)RM
DOUGLAS R. DIMOS,
    Defendant-Appellant.                       Robert L. Miller, Jr.,
                                               Judge.

                                        ORDER

       Douglas Dimos pleaded guilty to possession of a firearm by a felon in violation of 18
U.S.C. § 922(g)(1). In his plea agreement he waived the right to appeal his conviction or
sentence on any ground. In exchange the government agreed to a three-level reduction
under U.S.S.G. § 3E1.1 for acceptance of responsibility and recommended a sentence in the
middle of the guidelines imprisonment range. The district court imposed 51 months’
imprisonment, three years’ supervised release, and a $100 special assessment. Dimos filed a
notice of appeal, but his appointed counsel has concluded that the appeal is frivolous and
seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). Dimos has not responded to
his lawyer’s submission. See Cir. R. 51(b).
No. 12-1244                                                                                  Page 2

        As counsel acknowledges, Dimos’ broad waiver of his right to appeal makes this
case frivolous. An appeal waiver stands or falls with the guilty plea. United States v.
Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011); United States v. Cole, 569 F.3d 774, 776 (7th Cir.
2009). Dimos has informed counsel that he does not wish to challenge his guilty plea, so
counsel’s brief properly omits any discussion about the plea colloquy or the voluntariness
of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v.
Knox, 287 F.3d 667, 671 (7th Cir. 2002). Moreover, no element of Dimos’ sentence exceeds
the statutory maximums, see 18 U.S.C. § 924(a)(2); 18 U.S.C. § 3013(a)(2)(A), and the court
did not rely on any unconstitutionally impermissible factor when it imposed Dimos’
sentence. See Dowell v. United States, No. 10-2912, 2012 WL 4053798, *3 (7th Cir. Sept. 17,
2012). Thus, his appeal waiver must be enforced.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.